DETAILED ACTION
Claims 1-3, 10-17, 19, and 21-28 are pending.  Claims 11-17 and 26-28 are withdrawn from consideration for being directed to inventions non-elected with traverse in the response filed 12 January 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection to the claims for an informality is withdrawn in light of Applicant’s amendment to the claims. 
The rejection of claims 1-3, 10, 19, and 21-25 are rejected as being anticipated under 35 U.S.C. §102(a)(1), or alternatively as being unpatentable under 35 U.S.C. § 103, over Conkling et al., United States Patent No. 6,907,887 B2, granted June 21, 2005 is withdrawn because LA Burley 21 is also taught in Hibi et al (see below).  The rejection was thus duplicative.  
The specification is objected to for use of the trademark BLAST® (e.g., at pages 97-98, Table 10; page 99, Table 11; page 122, paragraph 00332; page 125, Table 15) has been noted in this application. The Basic Local Alignment Search Tool (BLAST)® is a registered trademark of the National Library of Medicine. The registered trademark symbol ® should be included following the trademarks wherever they appear, and the trademarks should be accompanied by the generic terminology
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Response to Arguments
Applicant urges that a substitute specification was filed (response pg 6).
This is not found persuasive because no such substitute specification was filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 10, 19, 21-22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hibi et al, 1994, Plant Cell 6:723-735) taken with the evidence of Lewis et al (2020, Front. Plant Sci. 11:368, doi: 10.3389/fpls.2020.00368) and the instant specification.
The rejection is modified from the rejection under 35 U.S.C. 102/103 set forth in the Office action mailed 14 March 2022, as applied to claims 1-3, 10, 19, and 21-25.  Applicant’s arguments filed 3 June 2022 have been fully considered but they are not persuasive.  
Hibi et al teach nic1/nic1 nic2/nic2 Burley tobacco line LAB21 (pg 733, left column, ¶2).  
The instant specification discloses that LAB21 inherently comprises a T at the polymorphic site of SEQ ID NO:132 and an A at the polymorphic site of SEQ ID NO:138 (Table 16).
Lewis et al teaches that Burley 21 is an isoline of LAB21 (i.e., LA Burley 21;  pg 3, right column, ¶5).  Leaves of LAB21 have a USDA grade index value of about 58, while leaves of Burley 21 have one of about 69 (Fig 3);  58 is about 84% of 69, so leaves of LAB21 inherently have a USDA grade index value of at least 65% of the USDA grade index value of leaves of a control plant with an essentially identical genetic background except for the SEQ ID NO:132 and 138 markers (see Table 16 of the instant specification, which teaches that Burley 21 lacks a T at the polymorphic site of SEQ ID NO:132 and an A at the polymorphic site of SEQ ID NO:138).  
LAB21 has a nicotine level of about 2%, while Burley 21 has one of about 4 % (Lewis et al, Fig 3);  thus, LAB21 inherently has a nicotine level of less than 10% of its control plant when grown in similar conditions.  
LAB21 inherently has the nic1 and nic2 loci of LA Burley 21 because it is LA Burley 21.  Because it is a Burley tobacco, it is not flue-cured (Burley tobaccos are barn cured).
Response to Arguments
Applicant urges that the prior rejection failed to demonstrate either explicitly or inherently every limitation of claim 1 including the markers and the leaf grade index (response pg 8-9).
This is not found persuasive.  The instant specification and Lewis et al demonstrate that the recited markers and the leaf grade index are inherent features of LAB21.
Applicant urges that LAB21 has a leaf grade index that is below commercially acceptable standards (response pg 11-12).
This is not found persuasive because Lewis et al show that LAB21 has a leaf grade index of at least 65% of the USDA grade index value of Burley 21 is an isoline of LAB21 and which the instant specification shows lacks the SEQ ID NO:132 and 138 markers (Table 16).  
Applicant urges that LAB21 was introduced in 1949, and more than 65 years passed before they identified the nic1 genetic information and markers to show that a nic1-based low alkaloid tobacco can have a commercially acceptable leaf grade index, meeting a long-felt need.  
This is not found persuasive.  This instant rejection is a 102 rejection, not a 102/103 rejection, so long felt need is not at issue.  Applicant is reminded that an inherent feature need not be recognized at the time of the invention and something that is old does not become patentable upon the discovery of a new property.  See MPEP 2112.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 19, and 21-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hibi et al, 1994, Plant Cell 6:723-735) in view of Albino et al (US 2011/0173721).
The claims are drawn to a tobacco plant, or part thereof, comprising a Nicotine1 (Nic1) locus comprising a first allele of a first SNP marker selected from the group consisting of a T at the polymorphic site of SEQ ID NO:132 and an A at the polymorphic site of SEQ ID NO:138, wherein said tobacco plant produces leaves having a USDA grade index value of at least about 65% of the USDA grade index value; wherein said tobacco plant is capable of producing leaves having a USDA grade index value of 50 or more; wherein said tobacco plant comprises nicotine at a level below 25% of the nicotine level of a control plant when grown in similar growth conditions; and further wherein said Nicl locus and Nic2 locus are present in LA Burley 21.  The claims are also drawn to seeds of such a plant and such a plant where the plant is an oriental tobacco. 
The teachings of Hibi et al are discussed above, i.e., Hibi et al teaches a tobacco plant that inherently has the characteristics as recited in instant claims 1-3, 10, 19, 21-22, and 25.  Hibi et al do not teach seeds of such a plant and such a plant where the plant is an oriental tobacco.
Albino et al teach that it is desirable to have a low nicotine oriental tobacco (¶76, 83,126).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to introduce nic1/nic1 nic2/nic2 genes from LAB21 taught by Hibi et al into the oriental tobacco described in Albino et al  (¶189).  One of ordinary skill in the art would have been motivated to do so because Albino et al teach that it is desirable to have a low nicotine oriental tobacco (¶76, 83,126).  Introducing nic1/nic1 nic2/nic2 genes from LAB21 is one way to achieve that. 
It also would have been obvious to one of ordinary skill in the art to produce seeds of LAB21, as this would facilitate sale of the plants and storage of them overwinter.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662